Citation Nr: 1127573	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1964 and from July 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for bilateral tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case.  The RO has stated the Veteran served in the Army from March to September 1964 and in the Army National Guard from July 2002 to March 2003.  See April 2007 rating decision.  While there are some service treatment records in the claims file from the second period of service (which were provided by the Veteran), there is no evidence in the file showing that VA attempted to obtain any service personnel or treatment records for either period of service.  These records are crucial in this case, as the issue on appeal involves entitlement to service connection.  

The Board acknowledges that in October 2006, the RO submitted a request to the National Personnel Records Center to "Verify only the unverified periods of service shown and name, [Social Security number], [Service number], as applicable."  A response was received in January 2007, stating "(For internal use only) Record requested."  No service medical or personnel records, however, have been provided to VA.  Moreover, there is no evidence that further efforts to secure those records would be futile.  Given their importance, further development must be undertaken.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

Further, while the appellant was provided a VA examination in March 2007, without the service medical records those examination findings are, at this time, premature.  Moreover, it is well to note that the March 2007 examiner did not address whether it was clearly and unmistakably evident that any hearing loss shown in August 2002, i.e., one month after beginning a second tour of active duty, existed prior to the appellant beginning that tour in July 2002.  This is particularly evident given the fact that the Veteran has a history of working in the steel industry, prior work as a carpenter, and a history of recreational hunting.  Likewise, the examiner did not address whether the appellant's duties during his second term of active duty service, i.e., service as a tank and tracked vehicle repairman, permanently aggravated any hearing loss that may have existed prior to the Veteran's July 2002 service entrance.  Hence, further development is required.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination with a medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to obtain the Veteran's service personnel and treatment records from the periods of active duty in 1964, in 2002 and 2003, and all reserve records from service in the National Guard from 1976 to 1989 and from 1999 to 2005.  Any and all appropriate record custodians must be contacted in an effort to secure these documents.  This includes contacting the National Personnel Records Center, and National Guard bureaus, etc.  The RO/AMC must attempt to verify each and every type of service the Veteran performed whether it was active duty, active duty for training, or inactive duty for training.  All attempts to obtain these records must be documented.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  In his July 2006 VA Form 21-526, Application for Compensation or Pension the Veteran indicated he had been denied Social Security benefits and that such claim was in "appeal status."  See Section I, Item # 4g.  (This appears to be separate from his receipt of Social Security survivor benefits.)  The RO/AMC must ask the Veteran to inform VA if his claim for Social Security disability benefits involved disability due to hearing loss.  If so, the RO/AMC must undertake appropriate development.  

The RO/AMC should also ask the Veteran to provide the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated him for hearing loss any time.  After the Veteran has signed the appropriate releases, the RO/AMC should obtain those records that are not already associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completing the above actions, the RO/AMC should schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any diagnosed bilateral hearing loss.  The examiner is to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner must note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The RO/AMC must inform the examiner of the Veteran's specific periods of active duty.  The examiner must then opine whether it is at least as likely as not that any diagnosed hearing loss is causally or etiologically related to the Veteran's periods of active duty service, including due to in-service noise exposure.  The examiner must also opine whether it is clearly and unmistakably evident that any hearing loss presented in 2002 preexisted the Veteran's service that began in July 2002.  If the examiner determines that a hearing loss did preexist service, the examiner must state whether there is a 50/50 chance that the loss was permanently aggravated beyond the natural progress of the disease process during that period of service.  

In providing any medical opinion, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused or aggravated by noise exposure in service as opposed to some other cause.

In rendering any opinion, the examiner must not resort to mere speculation.  In this regard the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner must state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the RO/AMC must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed to the extent possible, the case should be reviewed by the RO/AMC on the basis of additional evidence, if applicable.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

